DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the application filed on 4/19/2021.
Claims 1-20 are currently pending and have been examined.
This action is made FINAL.
International Priority 
	The ADS filed on 4/19/2021 properly claims priority to JP 2020075857 (filed 4/22/2020).  2020075857 supports all claims as presently drafted; therefore, all claims as presently drafted are granted an effective filing date of 4/22/2020.  
Information Disclosure Statement
	The reference listed in the IDS dated 4/19/2021 has been considered.  
Claim Objections
Claim 8 is objected to because of the following informality: “based on the use application,; and…” should read “based on the use application; and…”  Appropriate correction is required.
Claim Interpretation
	Claims 11 and 13 contain limitations which constitute contingent limitations of a method claim as described in MPEP 2111.04.  As such, these limitations are not considered to be limiting.  For the purposes of this examination, these limitations will be interpreted as if they were limiting.  These contingent limitations are as follows:
In Claim 11: “wherein the controller specifies an assist device for infant as the recommended equipment in a case where an occupant who is under a predetermined age is included as the occupant.”
In Claim 13: “wherein the controller performs a process of reserving rental of the recommended equipment in a case where information indicating a wish of the user to rent the recommended equipment included in the guide information is acquired.”
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.
Regarding Claims 1, 8, and 15, the limitations of acquiring a use application to privately use a company vehicle that is used by the company for business activity, from a user who is an employee of a company; specifying equipment that is able to be rented out together with the company vehicle to be rented out to the user and that is not provided in the company vehicle, as recommended equipment, based on the use application; and supplying guide information suggesting rental of the recommended equipment to a user terminal, as drafted, are processes that, under their broadest reasonable interpretations, cover certain methods of organizing human activity.  For example, each of these limitations fall at least within the enumerated categories of commercial or legal interactions and/or managing personal behavior or relationships or interactions between people.
Additionally, the limitation of specifying equipment that is able to be rented out together with the company vehicle to be rented out to the user and that is not provided in the company vehicle, as recommended equipment, based on the use application, as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes.  For example, these limitations recite activity comprising observations, evaluations, judgments, and opinions.
If a claim limitation, under its broadest reasonable interpretation, covers fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships, or managing interactions between people, it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind or with the aid of pen and paper but for recitation of generic computer components, it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.
	The judicial exception is not integrated into a practical application.  In particular, the claim recites the additional elements of a controller including at least one processor, a non-transitory storage medium storing a program, and a user terminal.  These amount to no more than mere instructions to apply a judicial exception (see MPEP 2106.05(f)).  Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not, individually or in combination, impose any meaningful limits on practicing the abstract ideas.  The claims are therefore directed to an abstract idea.
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the judicial exception into a practical application, the additional elements amount to no more than mere instructions to apply a judicial exception.  These cannot provide an inventive concept.  The claims are not patent eligible.  
Claims 2-7, 9-14, and 16-20, describing various additional limitations to the system of Claim 1, the method of Claim 8, and the product of Claim 15, amount to substantially the same unintegrated abstract idea as Claims 1, 8, and 15 (upon which these claims depend, directly or indirectly) and are rejected for substantially the same reasons.  
Claims 2, 9, and 16 disclose wherein the controller acquires equipment information on the company vehicle to be rented cut to the user (an abstract idea in the form of a certain method of organizing human activity), compares the equipment information with a predetermined list of equipment (an abstract idea in the form of a certain method of organizing human activity and mental process), and specifies equipment that is not included in the equipment information as the recommended equipment (an abstract idea in the form of a certain method of organizing human activity), which do not integrate the claims into a practical application.
Claims 3, 10, and 17 disclose wherein the controller specifies, as the recommended equipment, equipment that is able to be rented out to the user, based on a purpose of use of the company vehicle or based on information about an occupant including the user for the company vehicle (an abstract idea in the form of a certain method of organizing human activity and mental process), which does not integrate the claims into a practical application.
Claims 4, 11, and 18 disclose wherein the controller specifies an assist device for infant as the recommended equipment in a case where an occupant who is under a predetermined age is included as the occupant (an abstract idea in the form of a certain method of organizing human activity and mental process), which does not integrate the claims into a practical application.
Claims 5, 12, and 19 disclose wherein the controller acquires attribute information on the user (an abstract idea in the form of a certain method of organizing human activity), and uses the attribute information to specify the recommended equipment (an abstract idea in the form of a certain method of organizing human activity and mental process), which do not integrate the claims into a practical application.
Claims 6, 13, and 20 disclose wherein the controller performs a process of reserving rental of the recommended equipment in a case where information indicating a wish of the user to rent the recommended equipment included in the guide information is acquired (an abstract idea in the form of a certain method of organizing human activity), which does not integrate the claims into a practical application.
Claims 7 and 14 disclose wherein the controller supplies information indicating how to use the recommended equipment to the user (an abstract idea in the form of a certain method of organizing human activity and mental process), which does not integrate the claims into a practical application.

Claim Rejections – 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-6, 8, 10-13, 15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Maunus (PGPub 20110015953) (hereafter, “Maunus”) in view of Yokoyama (JP 2019061575) (hereafter, “Yokoyama”).
Regarding Claims 1, 8, and 15, Maunus discloses:
A non-transitory storage medium storing a program (¶ 0052, 0126; Fig. 2; Claim 4; operating company's computer system inclusive of enabling software and PC based hardware);
a non-transitory storage medium storing a program (¶ 0052, 0089, 0096, 0124-0126; Fig. 2; server of the car rental entity; company's computer system inclusive of enabling software and PC based hardware); 
specifying equipment that is able to be rented out together with the company vehicle to be rented out to the user and that is not provided in the company vehicle, as recommended equipment, based on the use application (Abstract; ¶ 0022-0024, 0041, 0050, 0055; a service to travelers to enable them to acquire essential items available at an alternate mode of transportation, such items including child restraint devices for use in cars; a consumer may initiate a rental of the child's restraint device or other item through a car leasing or rental company's website; triggered upon a customer's selection of "extras," or a similar trigger during the reservation process); and
supplying guide information suggesting rental of the recommended equipment to a user terminal (Abstract; ¶ 0022-0024, 0050-0051, 0026, 0055, 0089; Figs. 1, 3-7; Claim 1; a consumer may initiate a rental of the child's car seat, restraint, or mobility assistance device through the car leasing/rental company's website; a link may be generated or activated via built-in triggers if the consumer checks a demographic box indicating a "child's ticket," "special needs" box, etc.; drop-down menu for a user to indicate the type of car seat/child's restraint device required or preferred).
Maunus does not explicitly disclose but Yokoyama does disclose acquiring a use application to privately use a company vehicle that is used by the company for business activity, from a user who is an employee of a company (¶ 0005, 0011-0012, 0016, 0027, 0029-0030, 0059; a company-employee car sharing system for lending a vehicle owned by a company as a company car, permitting personal use, and sharing the car between the company and the employee; means for the employee to reserve use of the company car; use application with use reservation function).
One of ordinary skill in the art would have been motivated to include the company-employee vehicle rental functionality of Yokoyama with the vehicle and supplemental item rental system of Maunus to improve vehicle usage and cost/time efficiency (see at least Paragraphs 0005-0009 of Yokoyama).  
Regarding Claims 3, 10, and 17, Maunus in view of Yokoyama discloses the limitations of Claims 1, 8, and 15.  Maunus additionally discloses wherein the controller specifies, as the recommended equipment, equipment that is able to be rented out to the user, based on a purpose of use of the company vehicle or based on information about an occupant including the user for the company vehicle (Abstract; ¶ 0022-0024, 0041, 0050, 0055; a service to travelers to enable them to acquire essential items available at an alternate mode of transportation, such items including child restraint devices for use in cars; triggered upon a customer's selection of "extras," or a similar trigger during the reservation process; a link may be generated or activated via built-in triggers if the consumer checks a demographic box indicating a "child's ticket," "special needs" box, if more than two tickets are purchased in the same transaction in which the site user is asked whether or not a child's restraint is required, etc.).
Regarding Claims 4, 11, and 18, Maunus in view of Yokoyama discloses the limitations of Claims 3, 10, and 17.  Maunus additionally discloses wherein the controller specifies an assist device for infant as the recommended equipment in a case where an occupant who is under a predetermined age is included as the occupant (Abstract; ¶ 0022-0024, 0041, 0050, 0055; a service to travelers to enable them to acquire essential items available at an alternate mode of transportation, such items including child restraint devices for use in cars; triggered upon a customer's selection of "extras," or a similar trigger during the reservation process; a link may be generated or activated via built-in triggers if the consumer checks a demographic box indicating a "child's ticket," "special needs" box, if more than two tickets are purchased in the same transaction in which the site user is asked whether or not a child's restraint is required, etc.; an internet link will exist by virtue of a customer having caused a child or special need reservation trigger; a trigger could be based on demographic criteria such as age).
Regarding Claims 5, 12, and 19, Maunus in view of Yokoyama discloses the limitations of Claims 3, 10, and 17.  Maunus additionally discloses:
wherein the controller acquires attribute information on the user (¶ 0024, 0050, 0055; a link may be generated or activated via built-in triggers if the consumer checks a demographic box indicating a "child's ticket," "special needs" box, if more than two tickets are purchased in the same transaction in which the site user is asked whether or not a child's restraint is required, etc.; an internet link will exist by virtue of a customer having caused a child or special need reservation trigger; a trigger could be based on demographic criteria such as age); and 
uses the attribute information to specify the recommended equipment (Abstract; ¶ 0022-0024, 0041, 0050, 0055; a service to travelers to enable them to acquire essential items available at an alternate mode of transportation, such items including child restraint devices for use in cars; triggered upon a customer's selection of "extras," or a similar trigger during the reservation process; a link may be generated or activated via built-in triggers if the consumer checks a demographic box indicating a "child's ticket," "special needs" box, if more than two tickets are purchased in the same transaction in which the site user is asked whether or not a child's restraint is required, etc.; an internet link will exist by virtue of a customer having caused a child or special need reservation trigger; a trigger could be based on demographic criteria such as age).  
Regarding Claims 6, 13, and 20, Maunus in view of Yokoyama discloses the limitations of Claims 1, 8, and 15.  Maunus additionally discloses wherein the controller performs a process of reserving rental of the recommended equipment in a case where information indicating a wish of the user to rent the recommended equipment included in the guide information is acquired (¶ 0023-0024, 0041, 0055; Claim 1; selection and renting of selectable items; obtain a confirmation code of the rental; the transaction is processed and a data file containing the transaction is sent directly to the operating company; all ptransactions are processed within the reservation system of the car rental organization, upon a customer's selection of "extras").  
Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Maunus in view of Yokoyama and Matsumoto (PGPub 20200005414) (hereafter, “Matsumoto”).  
	Regarding Claims 2, 9, and 16, Maunus in view of Yokoyama discloses the limitations of Claims 1, 8, and 15.  Maunus and Yokoyama do not explicitly disclose but Matsumoto does disclose:
wherein the controller acquires equipment information on the company vehicle to be rented cut to the user (¶ 0061, 0094-0095, 0101-0102; Figs. 7E-7F; vehicle information may include numbers of available seats and car seats; specify number of car seats available in a vehicle); 
compares the equipment information with a predetermined list of equipment (¶ 0081, 0094-0095, 0101; need to apply logic to determine if person is eligible to be a service provider based on 1) number of seats and 2) car seats available; if the request is for picking up two children but the service provider has only one car seat, then the child care facility may be asked to rent an additional car seat for the service provider to use); and 
specifies equipment that is not included in the equipment information as the recommended equipment (¶ 0081, 0094-0095, 0101; need to apply logic to determine if person is eligible to be a service provider based on 1) number of seats and 2) car seats available; if the request is for picking up two children but the service provider has only one car seat, then the child care facility may be asked to rent an additional car seat for the service provider to use).  
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the item comparison and rental functionality of Matsumoto with the vehicle and supplemental item rental system of Maunus and Yokoyama because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Matsumoto are applicable to the base device (Maunus and Yokoyama), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Maunus in view of Yokoyama and Oesterling (US 9,807,547) (hereafter, “Oesterling”).
	Regarding Claims 7 and 14, Maunus in view of Yokoyama discloses the limitations of Claims 1, 8, and 15.  Maunus and Yokoyama do not explicitly disclose but Oesterling does disclose wherein the controller supplies information indicating how to use a reserved object to the user (Abstract; Column 3, lines 31-42; Column 11, lines 4-48; vehicle sharing/rental system; an initiation notification is transmitted to the user; the initiation notification may include instructions to instruct the user on how to use the vehicle, etc.).  Maunus additionally discloses wherein the reserved object is the recommended equipment (Abstract; ¶ 0022-0024, 0041, 0050, 0055; a service to travelers to enable them to acquire essential items available at an alternate mode of transportation, such items including child restraint devices for use in cars; a consumer may initiate a rental of the child's restraint device or other item through a car leasing or rental company's website; triggered upon a customer's selection of "extras," or a similar trigger during the reservation process).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the rental initiation instruction notification functionality of Oesterling with the vehicle and supplemental item rental system of Maunus and Yokoyama because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Oesterling are applicable to the base device (Maunus and Yokoyama), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.
Discussion of Prior Art Cited but Not Applied
For additional information on the state of the art regarding the claims of the present application, please see the following documents not applied in this Office Action (all of which are prior art to the present application):
PGPub 20070198311 – “System and Method for Completing a Rental Agreement Online,” Menendez et al, disclosing a vehicle rental system which offers the rental of additional optional add-ons
PGPub 20140074512 – “Systems and Methods for Vehicle Rental Insurance,” Hare et al, disclosing a vehicle rental system which offers the rental of additional optional add-ons 
PGPub 20140149156 – “Vehicle Rental System and Method,” Schroeder, disclosing a company-employee vehicle rental system
JP 2021039593 – “Car Sharing System,” Tsuchida, disclosing a company-employee vehicle rental system
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK C CLARE whose telephone number is (571)272-8748. The examiner can normally be reached Monday-Friday 7:30am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK C CLARE/Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628